Citation Nr: 9918348	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  97-15 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.

This matter arises from an October 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board of Veterans' Appeals (Board) 
remanded the veteran's case in May 1998 for further 
development.  The RO completed the requested development and 
issued a supplemental statement of the case in September 
1998.  The case has been returned to the Board for appellate 
review. 


FINDINGS OF FACT

1.  Service medical records reveal no evidence of hearing 
loss for VA purposes at the time of separation from active 
duty.  

2.  The veteran has been diagnosed as having moderately 
severe high frequency hearing loss bilaterally with tinnitus.

3.  The veteran's military occupational specialty as a light 
weapons infantryman involved exposure to loud noise on a 
regular basis; his hearing loss has been etiologically 
related to acoustic trauma.

4.  The veteran's currently diagnosed high frequency hearing 
loss and tinnitus had its onset during military service.


CONCLUSION OF LAW

Hearing loss and tinnitus were incurred during military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

In order to establish service connection, there must be a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  With chronic disease shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the instant case, the veteran's service medical records 
reveal no complaints or clinical findings regarding ear 
problems, tinnitus, or hearing loss.  His entrance and 
separation examination reports show no evidence of hearing 
loss that meet the standard for disability according to VA 
regulations.  38 C.F.R. § 3.385 (1998).   

However, he currently has a documented bilateral hearing loss 
in the 3000 Hertz to 8000 Hertz range and bilateral tinnitus.  
He alleged that he had experienced decreased hearing and 
tinnitus since his exposure to combat noise conditions during 
the service.  He reported that he was exposed to loud noise 
as an infantryman and as a company clerk stationed 
approximately fifty yards from an artillery battery.  He 
further stated that shortly after his separation from 
service, his neighbor (an audiologist), administered a 
hearing test and informed him that he had some hearing loss.  
The results of that test are no longer available.  

The veteran was afforded a VA examination in September 1997 
and the diagnosis was bilateral neurosensory hearing loss 
with constant tinnitus dating back to the late 60's.  
However, the report of examination did not specifically state 
whether the etiology of the veteran's hearing loss was due to 
acoustic trauma during service or whether the physician 
relied solely on the veteran's report of history.  The 
veteran's case was remanded by the Board and he was afforded 
further VA examination in September 1996.  The examiner 
reported that the veteran had normal hearing sensitivity 
through 2000 Hertz with a sharply sloping, moderately severe 
sensorineural hearing loss at 3000 Hertz through 8000 Hertz 
bilaterally.  A tinnitus match was established at 2000 Hertz 
in both ears.  The examiner offered an opinion that although 
the veteran's hearing loss appeared to be noise-induced, it 
was not clear, given the normal audiogram prior to 
separation, that the loss could be attributed to noise 
exposure during service.  

In reviewing the evidence of record, the Board concludes that 
the medical evidence supports entitlement to service 
connection for hearing loss and tinnitus.  Clearly, the 
veteran has a currently diagnosed high frequency hearing 
loss.  The issue remains whether it is related to military 
service.  The Board finds that the evidence is in sufficient 
equipoise to require resolution of doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

While the December 1969 separation audiogram does not 
demonstrate hearing loss for VA purposes, the VA examination 
reports of October 1996 and July 1998 indicate a current, 
high frequency hearing loss.  Most importantly, the July 1998 
VA examiner's opinion was that the hearing loss was noise-
induced.  The veteran served as an infantryman in Vietnam and 
reported extensive exposure to noise both during combat and 
during a six month period as a company clerk.  There is no 
indication in the record that the veteran was exposed to 
acoustic trauma subsequent to his military service.  His 
history is notable for ear surgery in the past but there is 
no medical evidence attributing the hearing loss to previous 
surgery.   

With respect to the tinnitus, although the veteran did not 
report any tinnitus during service, he did state that the 
tinnitus began while he was serving as an infantryman and had 
been present ever since.  He stated that the ringing was 
initially intermittent but is presently constant and 
sometimes interferes with his sleep.  As the Board accepts 
that the veteran was exposed to acoustic trauma during 
service, the Board also finds that the veteran's tinnitus is 
related to service as a result of his occupational specialty 
as light weapons infantryman.   

Accordingly, the Board concludes that the evidence of record 
supports entitlement to service connection for hearing loss 
and tinnitus. 


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is granted, subject to the laws governing the award 
of monetary benefits.  



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

